THE COURT.
The defendant was convicted of robbery, and from the judgment and the order denying Ms motion for a hew trial he brings this appeal.
No appearance in Ms behalf has been made in this court and we have been furnished with no statement of any reason for disturbing the verdict found against the defendant.
Of course, the presumption is that no prejudicial error was committed and that the verdict is amply supported. We may add that we have sufficiently examined the record to be convinced that the defendant was justly convicted.
The judgment and order are affirmed.